— Appeal by defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered September 22,1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Having failed to raise any objection to the adequacy of the plea allocution in the court of first instance, defendant has failed to preserve the issue for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636). Furthermore, we conclude that a reversal is not warranted in the interest of justice (see People v Harris, 61 NY2d 9).
We have reviewed the sentence and find that it was not excessive. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.